Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Retail Investments Incorporated d/b/a Shell Finish Line #14,

Respondent.

Docket No. C-12-1057

FDA Docket No. FDA-2012-H-0811
Decision No. CR2618

Date: September 19, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment in
Lumberton, Mississippi, that sells tobacco products. Complaint § 2. CTP conducted two
inspections of the establishment. Complaint J 8. During the first inspection on
November 9, 2011, an FDA-commissioned inspector observed that Respondent:
2
[Sold] cigarettes or smokeless tobacco products to a person younger than
18 years of age... , [and] fail[ed] to verify by means of photographic
identification, containing the bearer’s date of birth, that no person purchasing
cigarettes or smokeless tobacco is younger than 18 years of age.”

Complaint § 10.

On January 19, 2012, CTP issued a warning letter to Respondent describing the
violations the inspector observed. Complaint § 10. The letter warned Respondent that a
failure to correct the violations could result in the imposition of civil money penalties and
that it was Respondent’s responsibility to ensure compliance with the law. Complaint

4 10. CTP did not receive a response to the warning letter. Complaint § 11.

Subsequently, during a two-part follow-up inspection, an FDA-commissioned inspector
again documented that Respondent “[sold] tobacco products to a minor.” Complaint § 9.
“Specifically, a person younger than 18 years of age was able to purchase a package of
Grizzly Long Cut Wintergreen smokeless tobacco on March 29, 2012, at approximately
4:45 PM CT” and “the minor’s identification was not verified before the sale ... on
March 29, 2012, at approximately 4:45 PM CT.” Complaint § 9.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on August 1, 2012, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth). Complaint
4 1,9, 10. CTP asked the CRD to impose a $500 civil money penalty based on three
alleged violations of the regulations in a 24-month period. Complaint 13. Both the
cover letter to the Complaint and the Complaint provided detailed instructions related to
filing an answer and requesting an extension of time to file an answer. The letter and
Complaint stated that failure to file an answer could result in the imposition of a civil
money penalty against Respondent. Respondent neither filed an answer nor requested an
extension of time within the 30-day time period prescribed in 21 C.F.R. § 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.
3

21 C.F.R. § 17.11 (a). Further, a failure to file a timely answer means that “respondent
waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $500 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $500.
This initial decision becomes final and binding upon both parties within 30 days of the
date of its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

